EXHIBIT 10.6

 

SECOND AMENDMENT TO THE SOUTHWESTERN ENERGY COMPANY

INCENTIVE COMPENSATION PLAN







The Southwestern Energy Company Incentive Compensation Plan (Amended and
Restated as of January 1, 1999) (as amended further amended effective January 1,
2008, the “Plan”) shall be amended as follows, effective January 1, 2010:




1.

The second sentence of Section A of the Plan is hereby deleted in its entirety
and replaced with the following:




“The participating entities under this Plan include Southwestern Energy Company
(“Corporate”) and all of its direct and indirect subsidiaries, including but not
limited to Southwestern Energy Production Company and SEECO, Inc. (together,
“E&P”) and Southwestern Midstream Services Company (“Midstream”).”  




2.

The Plan is hereby amended to delete all references to “Utility” and to replace
all references to “Marketing” with “Midstream”.




3.

The second sentence of the second paragraph of Section E of the Plan is hereby
deleted in its entirety and replaced with the following:




“A cash bonus in connection with a grant of Restricted Stock shall be subject to
such conditions as the Committee shall determine at the time of the grant of
such cash bonus and also subject to the terms of the Company’s Stock Incentive
Plan in effect at the time of such grant (the “Plan”).




4.

The sentence in Section J of the Plan is hereby deleted in its entirety and
replaced with the following:




“As amended, awards may be granted pursuant to this Plan for any year ending on
or before December 31, 2014.”




The foregoing Second Amendment is executed as of December 22, 2009 and hereby
adopted pursuant to the authority delegated to the undersigned.




SOUTHWESTERN ENERGY COMPANY




By: ___/s/ JENNY McCAULEY  ________




Its:____SVP Human Resources__________



